
	
		II
		112th CONGRESS
		1st Session
		S. 979
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Mr. Durbin (for himself,
			 Mr. Lieberman, Mr. Whitehouse, Mr.
			 Cardin, and Mr. Reed)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate as wilderness certain Federal
		  portions of the red rock canyons of the Colorado Plateau and the Great Basin
		  Deserts in the State of Utah for the benefit of present and future generations
		  of people in the United States. 
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the America’s Red Rock Wilderness
			 Act of 2011.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—Designation of wilderness areas
					Sec. 101. Great Basin Wilderness Areas.
					Sec. 102. Grand Staircase-Escalante Wilderness
				Areas.
					Sec. 103. Moab-La Sal Canyons Wilderness Areas.
					Sec. 104. Henry Mountains Wilderness Areas.
					Sec. 105. Glen Canyon Wilderness Areas.
					Sec. 106. San Juan-Anasazi Wilderness Areas.
					Sec. 107. Canyonlands Basin Wilderness Areas.
					Sec. 108. San Rafael Swell Wilderness Areas.
					Sec. 109. Book Cliffs and Uinta Basin Wilderness
				Areas.
					TITLE II—Administrative provisions
					Sec. 201. General provisions.
					Sec. 202. Administration.
					Sec. 203. State school trust land within wilderness
				areas.
					Sec. 204. Water.
					Sec. 205. Roads.
					Sec. 206. Livestock.
					Sec. 207. Fish and wildlife.
					Sec. 208. Management of newly acquired land.
					Sec. 209. Withdrawal.
				
			2.DefinitionsIn this Act:
			(1)SecretaryThe term Secretary means the
			 Secretary of the Interior, acting through the Bureau of Land Management.
			(2)StateThe term State means the State
			 of Utah.
			IDesignation of wilderness areas
			101.Great Basin
			 Wilderness Areas
				(a)FindingsCongress finds that—
					(1)the Great Basin region of western Utah is
			 comprised of starkly beautiful mountain ranges that rise as islands from the
			 desert floor;
					(2)the Wah Wah Mountains in the Great Basin
			 region are arid and austere, with massive cliff faces and leathery slopes
			 speckled with piñon and juniper;
					(3)the Pilot Range and Stansbury Mountains in
			 the Great Basin region are high enough to draw moisture from passing clouds and
			 support ecosystems found nowhere else on earth;
					(4)from bristlecone pine, the world’s oldest
			 living organism, to newly flowered mountain meadows, mountains of the Great
			 Basin region are islands of nature that—
						(A)support remarkable biological diversity;
			 and
						(B)provide opportunities to experience the
			 colossal silence of the Great Basin; and
						(5)the Great Basin region of western Utah
			 should be protected and managed to ensure the preservation of the natural
			 conditions of the region.
					(b)DesignationIn accordance with the Wilderness Act
			 (16 U.S.C.
			 1131 et seq.), the following areas in the State are designated
			 as wilderness areas and as components of the National Wilderness Preservation
			 System:
					(1)Antelope Range (approximately 17,000
			 acres).
					(2)Barn Hills (approximately 20,000
			 acres).
					(3)Black Hills (approximately 9,000
			 acres).
					(4)Bullgrass Knoll (approximately 15,000
			 acres).
					(5)Burbank Hills/Tunnel Spring (approximately
			 92,000 acres).
					(6)Conger Mountains (approximately 21,000
			 acres).
					(7)Crater Bench (approximately 35,000
			 acres).
					(8)Crater and Silver Island Mountains
			 (approximately 121,000 acres).
					(9)Cricket Mountains Cluster (approximately
			 62,000 acres).
					(10)Deep Creek Mountains (approximately 126,000
			 acres).
					(11)Drum Mountains (approximately 39,000
			 acres).
					(12)Dugway Mountains (approximately 24,000
			 acres).
					(13)Essex Canyon (approximately 1,300
			 acres).
					(14)Fish Springs Range (approximately 64,000
			 acres).
					(15)Granite Peak (approximately 19,000
			 acres).
					(16)Grassy Mountains (approximately 23,000
			 acres).
					(17)Grouse Creek Mountains (approximately
			 15,000 acres).
					(18)House Range (approximately 201,000
			 acres).
					(19)Keg Mountains (approximately 38,000
			 acres).
					(20)Kern Mountains (approximately 15,000
			 acres).
					(21)King Top (approximately 110,000
			 acres).
					(22)Ledger Canyon (approximately 9,000
			 acres).
					(23)Little Goose Creek (approximately 1,200
			 acres).
					(24)Middle/Granite Mountains (approximately
			 80,000 acres).
					(25)Mount Escalante (approximately 18,000
			 acres).
					(26)Mountain Home Range (approximately 90,000
			 acres).
					(27)Newfoundland Mountains (approximately
			 22,000 acres).
					(28)Ochre Mountain (approximately 13,000
			 acres).
					(29)Oquirrh Mountains (approximately 9,000
			 acres).
					(30)Painted Rock Mountain (approximately 26,000
			 acres).
					(31)Paradise/Steamboat Mountains (approximately
			 144,000 acres).
					(32)Pilot Range (approximately 45,000
			 acres).
					(33)Red Tops (approximately 28,000
			 acres).
					(34)Rockwell-Little Sahara (approximately
			 21,000 acres).
					(35)San Francisco Mountains (approximately
			 39,000 acres).
					(36)Sand Ridge (approximately 73,000
			 acres).
					(37)Simpson Mountains (approximately 42,000
			 acres).
					(38)Snake Valley (approximately 100,000
			 acres).
					(39)Spring Creek
			 Canyon (approximately 4,000 acres).
					(40)Stansbury Island (approximately 10,000
			 acres).
					(41)Stansbury Mountains (approximately 24,000
			 acres).
					(42)Thomas Range (approximately 36,000
			 acres).
					(43)Tule Valley (approximately 159,000
			 acres).
					(44)Wah Wah Mountains (approximately 167,000
			 acres).
					(45)Wasatch/Sevier Plateaus (approximately
			 29,000 acres).
					(46)White Rock Range (approximately 5,200
			 acres).
					102.Grand
			 Staircase-Escalante Wilderness Areas
				(a)Grand Staircase
			 area
					(1)FindingsCongress finds that—
						(A)the area known as the Grand Staircase rises
			 more than 6,000 feet in a series of great cliffs and plateaus from the depths
			 of the Grand Canyon to the forested rim of Bryce Canyon;
						(B)the Grand Staircase—
							(i)spans 6 major life zones, from the lower
			 Sonoran Desert to the alpine forest; and
							(ii)encompasses geologic formations that
			 display 3,000,000,000 years of Earth’s history;
							(C)land managed by the Secretary lines the
			 intricate canyon system of the Paria River and forms a vital natural corridor
			 connection to the deserts and forests of those national parks;
						(D)land described in paragraph (2) (other than
			 East of Bryce, Upper Kanab Creek, Moquith Mountain, Bunting Point, and
			 Vermillion Cliffs) is located within the Grand Staircase-Escalante National
			 Monument; and
						(E)the Grand Staircase in Utah should be
			 protected and managed as a wilderness area.
						(2)DesignationIn accordance with the Wilderness Act
			 (16 U.S.C.
			 1131 et seq.), the following areas in the State are designated
			 as wilderness areas and as components of the National Wilderness Preservation
			 System:
						(A)Bryce View (approximately 4,500
			 acres).
						(B)Bunting Point (approximately 11,000
			 acres).
						(C)Canaan Mountain
			 (approximately 16,000 acres in Kane County).
						(D)Canaan Peak Slopes (approximately 2,300
			 acres).
						(E)East of Bryce (approximately 750
			 acres).
						(F)Glass Eye Canyon (approximately 24,000
			 acres).
						(G)Ladder Canyon (approximately 14,000
			 acres).
						(H)Moquith Mountain (approximately 16,000
			 acres).
						(I)Nephi Point (approximately 14,000
			 acres).
						(J)Orderville Canyon
			 (approximately 9,200 acres).
						(K)Paria-Hackberry (approximately 188,000
			 acres).
						(L)Paria Wilderness Expansion (approximately
			 3,300 acres).
						(M)Parunuweap Canyon
			 (approximately 43,000 acres).
						(N)Pine Hollow (approximately 11,000
			 acres).
						(O)Slopes of Bryce (approximately 2,600
			 acres).
						(P)Timber Mountain (approximately 51,000
			 acres).
						(Q)Upper Kanab Creek (approximately 49,000
			 acres).
						(R)Vermillion Cliffs (approximately 26,000
			 acres).
						(S)Willis Creek (approximately 21,000
			 acres).
						(b)Kaiparowits
			 Plateau
					(1)FindingsCongress finds that—
						(A)the Kaiparowits Plateau east of the Paria
			 River is 1 of the most rugged and isolated wilderness regions in the United
			 States;
						(B)the Kaiparowits Plateau, a windswept land
			 of harsh beauty, contains distant vistas and a remarkable variety of plant and
			 animal species;
						(C)ancient forests, an abundance of big game
			 animals, and 22 species of raptors thrive undisturbed on the grassland mesa
			 tops of the Kaiparowits Plateau;
						(D)each of the areas described in paragraph
			 (2) (other than Heaps Canyon, Little Valley, and Wide Hollow) is located within
			 the Grand Staircase-Escalante National Monument; and
						(E)the Kaiparowits Plateau should be protected
			 and managed as a wilderness area.
						(2)DesignationIn accordance with the Wilderness Act
			 (16 U.S.C.
			 1131 et seq.), the following areas in the State are designated
			 as wilderness areas and as components of the National Wilderness Preservation
			 System:
						(A)Andalex Not (approximately 18,000
			 acres).
						(B)The Blues (approximately 21,000
			 acres).
						(C)Box Canyon (approximately 2,800
			 acres).
						(D)Burning Hills (approximately 80,000
			 acres).
						(E)Carcass Canyon (approximately 83,000
			 acres).
						(F)The Cockscomb (approximately 11,000
			 acres).
						(G)Fiftymile Bench (approximately 12,000
			 acres).
						(H)Fiftymile Mountain (approximately 203,000
			 acres).
						(I)Heaps Canyon (approximately 4,000
			 acres).
						(J)Horse Spring Canyon (approximately 31,000
			 acres).
						(K)Kodachrome Headlands (approximately 10,000
			 acres).
						(L)Little Valley Canyon (approximately 4,000
			 acres).
						(M)Mud Spring Canyon (approximately 65,000
			 acres).
						(N)Nipple Bench (approximately 32,000
			 acres).
						(O)Paradise Canyon-Wahweap (approximately
			 262,000 acres).
						(P)Rock Cove (approximately 16,000
			 acres).
						(Q)Warm Creek (approximately 23,000
			 acres).
						(R)Wide Hollow (approximately 6,800
			 acres).
						(c)Escalante
			 canyons
					(1)FindingsCongress finds that—
						(A)glens and coves carved in massive sandstone
			 cliffs, spring-watered hanging gardens, and the silence of ancient Anasazi
			 ruins are examples of the unique features that entice hikers, campers, and
			 sightseers from around the world to Escalante Canyon;
						(B)Escalante Canyon links the spruce fir
			 forests of the 11,000-foot Aquarius Plateau with winding slickrock canyons that
			 flow into Glen Canyon;
						(C)Escalante Canyon, 1 of Utah’s most popular
			 natural areas, contains critical habitat for deer, elk, and wild bighorn sheep
			 that also enhances the scenic integrity of the area;
						(D)each of the areas described in paragraph
			 (2) is located within the Grand Staircase-Escalante National Monument;
			 and
						(E)Escalante Canyon should be protected and
			 managed as a wilderness area.
						(2)DesignationIn accordance with the Wilderness Act
			 (16 U.S.C.
			 1131 et seq.), the following areas in the State are designated
			 as wilderness areas and as components of the National Wilderness Preservation
			 System:
						(A)Brinkerhof Flats (approximately 3,000
			 acres).
						(B)Colt Mesa (approximately 28,000
			 acres).
						(C)Death Hollow (approximately 49,000
			 acres).
						(D)Forty Mile Gulch (approximately 6,600
			 acres).
						(E)Hurricane Wash (approximately 9,000
			 acres).
						(F)Lampstand (approximately 7,900
			 acres).
						(G)Muley Twist Flank (approximately 3,600
			 acres).
						(H)North Escalante Canyons (approximately
			 176,000 acres).
						(I)Pioneer Mesa (approximately 11,000
			 acres).
						(J)Scorpion (approximately 53,000
			 acres).
						(K)Sooner Bench (approximately 390
			 acres).
						(L)Steep Creek (approximately 35,000
			 acres).
						(M)Studhorse Peaks (approximately 24,000
			 acres).
						103.Moab-La Sal Canyons
			 Wilderness Areas
				(a)FindingsCongress finds that—
					(1)the canyons surrounding the La Sal
			 Mountains and the town of Moab offer a variety of extraordinary
			 landscapes;
					(2)outstanding examples of natural formations
			 and landscapes in the Moab-La Sal area include the huge sandstone fins of
			 Behind the Rocks, the mysterious Fisher Towers, and the whitewater rapids of
			 Westwater Canyon; and
					(3)the Moab-La Sal area should be protected
			 and managed as a wilderness area.
					(b)DesignationIn accordance with the Wilderness Act
			 (16 U.S.C.
			 1131 et seq.), the following areas in the State are designated
			 as wilderness areas and as components of the National Wilderness Preservation
			 System:
					(1)Arches Adjacent (approximately 12,000
			 acres).
					(2)Beaver Creek (approximately 41,000
			 acres).
					(3)Behind the Rocks and Hunters Canyon
			 (approximately 22,000 acres).
					(4)Big Triangle (approximately 20,000
			 acres).
					(5)Coyote Wash (approximately 28,000
			 acres).
					(6)Dome Plateau-Professor Valley
			 (approximately 35,000 acres).
					(7)Fisher Towers (approximately 18,000
			 acres).
					(8)Goldbar Canyon (approximately 9,000
			 acres).
					(9)Granite Creek (approximately 5,000
			 acres).
					(10)Mary Jane Canyon (approximately 25,000
			 acres).
					(11)Mill Creek (approximately 14,000
			 acres).
					(12)Porcupine Rim and Morning Glory
			 (approximately 20,000 acres).
					(13)Renegade Point (approximately 6,600
			 acres).
					(14)Westwater Canyon (approximately 37,000
			 acres).
					(15)Yellow Bird (approximately 4,200
			 acres).
					104.Henry Mountains
			 Wilderness Areas
				(a)FindingsCongress finds that—
					(1)the Henry Mountain Range, the last mountain
			 range to be discovered and named by early explorers in the contiguous United
			 States, still retains a wild and undiscovered quality;
					(2)fluted badlands that surround the flanks of
			 11,000-foot Mounts Ellen and Pennell contain areas of critical habitat for mule
			 deer and for the largest herd of free-roaming buffalo in the United
			 States;
					(3)despite their relative accessibility, the
			 Henry Mountain Range remains 1 of the wildest, least-known ranges in the United
			 States; and
					(4)the Henry Mountain range should be
			 protected and managed to ensure the preservation of the range as a wilderness
			 area.
					(b)DesignationIn accordance with the Wilderness Act
			 (16 U.S.C.
			 1131 et seq.), the following areas in the State are designated
			 as wilderness areas and as components of the National Wilderness Preservation
			 System:
					(1)Bull Mountain (approximately 16,000
			 acres).
					(2)Bullfrog Creek (approximately 35,000
			 acres).
					(3)Dogwater Creek (approximately 3,400
			 acres).
					(4)Fremont Gorge (approximately 20,000
			 acres).
					(5)Long Canyon (approximately 16,000
			 acres).
					(6)Mount Ellen-Blue Hills (approximately
			 140,000 acres).
					(7)Mount Hillers (approximately 21,000
			 acres).
					(8)Mount Pennell (approximately 147,000
			 acres).
					(9)Notom Bench (approximately 6,200
			 acres).
					(10)Oak Creek (approximately 1,700
			 acres).
					(11)Ragged Mountain (approximately 28,000
			 acres).
					105.Glen Canyon
			 Wilderness Areas
				(a)FindingsCongress finds that—
					(1)the side canyons of Glen Canyon, including
			 the Dirty Devil River and the Red, White and Blue Canyons, contain some of the
			 most remote and outstanding landscapes in southern Utah;
					(2)the Dirty Devil River, once the fortress
			 hideout of outlaw Butch Cassidy’s Wild Bunch, has sculpted a maze of slickrock
			 canyons through an imposing landscape of monoliths and inaccessible
			 mesas;
					(3)the Red and Blue Canyons contain colorful
			 Chinle/Moenkopi badlands found nowhere else in the region; and
					(4)the canyons of Glen Canyon in the State
			 should be protected and managed as wilderness areas.
					(b)DesignationIn accordance with the Wilderness Act
			 (16 U.S.C.
			 1131 et seq.), the following areas in the State are designated
			 as wilderness areas and as components of the National Wilderness Preservation
			 System:
					(1)Cane Spring Desert (approximately 18,000
			 acres).
					(2)Dark Canyon (approximately 134,000
			 acres).
					(3)Dirty Devil (approximately 242,000
			 acres).
					(4)Fiddler Butte (approximately 92,000
			 acres).
					(5)Flat Tops (approximately 30,000
			 acres).
					(6)Little Rockies (approximately 64,000
			 acres).
					(7)The Needle (approximately 11,000
			 acres).
					(8)Red Rock Plateau (approximately 213,000
			 acres).
					(9)White Canyon (approximately 98,000
			 acres).
					106.San Juan-Anasazi
			 Wilderness Areas
				(a)FindingsCongress finds that—
					(1)more than 1,000 years ago, the Anasazi
			 Indian culture flourished in the slickrock canyons and on the piñon-covered
			 mesas of southeastern Utah;
					(2)evidence of the ancient presence of the
			 Anasazi pervades the Cedar Mesa area of the San Juan-Anasazi area where cliff
			 dwellings, rock art, and ceremonial kivas embellish sandstone overhangs and
			 isolated benchlands;
					(3)the Cedar Mesa area is in need of
			 protection from the vandalism and theft of its unique cultural
			 resources;
					(4)the Cedar Mesa wilderness areas should be
			 created to protect both the archaeological heritage and the extraordinary
			 wilderness, scenic, and ecological values of the United States; and
					(5)the San Juan-Anasazi area should be
			 protected and managed as a wilderness area to ensure the preservation of the
			 unique and valuable resources of that area.
					(b)DesignationIn accordance with the Wilderness Act
			 (16 U.S.C.
			 1131 et seq.), the following areas in the State are designated
			 as wilderness areas and as components of the National Wilderness Preservation
			 System:
					(1)Allen Canyon (approximately 5,900
			 acres).
					(2)Arch Canyon (approximately 30,000
			 acres).
					(3)Comb Ridge (approximately 15,000
			 acres).
					(4)East Montezuma (approximately 45,000
			 acres).
					(5)Fish and Owl Creek Canyons (approximately
			 73,000 acres).
					(6)Grand Gulch (approximately 159,000
			 acres).
					(7)Hammond Canyon (approximately 4,400
			 acres).
					(8)Nokai Dome (approximately 93,000
			 acres).
					(9)Road Canyon (approximately 63,000
			 acres).
					(10)San Juan River (Sugarloaf) (approximately
			 15,000 acres).
					(11)The Tabernacle (approximately 7,000
			 acres).
					(12)Valley of the Gods (approximately 21,000
			 acres).
					107.Canyonlands Basin
			 Wilderness Areas
				(a)FindingsCongress finds that—
					(1)Canyonlands National Park safeguards only a
			 small portion of the extraordinary red-hued, cliff-walled canyonland region of
			 the Colorado Plateau;
					(2)areas near Arches National Park and
			 Canyonlands National Park contain canyons with rushing perennial streams,
			 natural arches, bridges, and towers;
					(3)the gorges of the Green and Colorado Rivers
			 lie on adjacent land managed by the Secretary;
					(4)popular overlooks in Canyonlands Nations
			 Park and Dead Horse Point State Park have views directly into adjacent areas,
			 including Lockhart Basin and Indian Creek; and
					(5)designation of those areas as wilderness
			 would ensure the protection of this erosional masterpiece of nature and of the
			 rich pockets of wildlife found within its expanded boundaries.
					(b)DesignationIn accordance with the Wilderness Act
			 (16 U.S.C.
			 1131 et seq.), the following areas in the State are designated
			 as wilderness areas and as components of the National Wilderness Preservation
			 System:
					(1)Bridger Jack Mesa (approximately 33,000
			 acres).
					(2)Butler Wash (approximately 27,000
			 acres).
					(3)Dead Horse Cliffs (approximately 5,300
			 acres).
					(4)Demon’s Playground (approximately 3,700
			 acres).
					(5)Duma Point (approximately 14,000
			 acres).
					(6)Gooseneck (approximately 9,000
			 acres).
					(7)Hatch Point Canyons/Lockhart Basin
			 (approximately 149,000 acres).
					(8)Horsethief Point (approximately 15,000
			 acres).
					(9)Indian Creek (approximately 28,000
			 acres).
					(10)Labyrinth Canyon (approximately 150,000
			 acres).
					(11)San Rafael River (approximately 101,000
			 acres).
					(12)Shay Mountain (approximately 14,000
			 acres).
					(13)Sweetwater Reef (approximately 69,000
			 acres).
					(14)Upper Horseshoe Canyon (approximately
			 60,000 acres).
					108.San Rafael Swell
			 Wilderness Areas
				(a)FindingsCongress finds that—
					(1)the San Rafael Swell towers above the
			 desert like a castle, ringed by 1,000-foot ramparts of Navajo Sandstone;
					(2)the highlands of the San Rafael Swell have
			 been fractured by uplift and rendered hollow by erosion over countless
			 millennia, leaving a tremendous basin punctuated by mesas, buttes, and canyons
			 and traversed by sediment-laden desert streams;
					(3)among other places, the San Rafael
			 wilderness offers exceptional back country opportunities in the colorful Wild
			 Horse Badlands, the monoliths of North Caineville Mesa, the rock towers of
			 Cliff Wash, and colorful cliffs of Humbug Canyon;
					(4)the mountains within these areas are among
			 Utah’s most valuable habitat for desert bighorn sheep; and
					(5)the San Rafael Swell area should be
			 protected and managed to ensure its preservation as a wilderness area.
					(b)DesignationIn accordance with the Wilderness Act
			 (16 U.S.C.
			 1131 et seq.), the following areas in the State are designated
			 as wilderness areas and as components of the National Wilderness Preservation
			 System:
					(1)Cedar Mountain (approximately 15,000
			 acres).
					(2)Devils Canyon (approximately 23,000
			 acres).
					(3)Eagle Canyon (approximately 38,000
			 acres).
					(4)Factory Butte (approximately 22,000
			 acres).
					(5)Hondu Country (approximately 20,000
			 acres).
					(6)Jones Bench (approximately 2,800
			 acres).
					(7)Limestone Cliffs (approximately 25,000
			 acres).
					(8)Lost Spring Wash (approximately 37,000
			 acres).
					(9)Mexican Mountain (approximately 100,000
			 acres).
					(10)Molen Reef (approximately 33,000
			 acres).
					(11)Muddy Creek (approximately 240,000
			 acres).
					(12)Mussentuchit Badlands (approximately 25,000
			 acres).
					(13)Pleasant Creek Bench (approximately 1,100
			 acres).
					(14)Price River-Humbug (approximately 120,000
			 acres).
					(15)Red Desert (approximately 40,000
			 acres).
					(16)Rock Canyon (approximately 18,000
			 acres).
					(17)San Rafael Knob (approximately 15,000
			 acres).
					(18)San Rafael Reef (approximately 114,000
			 acres).
					(19)Sids Mountain (approximately 107,000
			 acres).
					(20)Upper Muddy Creek (approximately 19,000
			 acres).
					(21)Wild Horse Mesa (approximately 92,000
			 acres).
					109.Book Cliffs and
			 Uinta Basin Wilderness Areas
				(a)FindingsCongress finds that—
					(1)the Book Cliffs and Uinta Basin wilderness
			 areas offer—
						(A)unique big game hunting opportunities in
			 verdant high-plateau forests;
						(B)the opportunity for float trips of several
			 days duration down the Green River in Desolation Canyon; and
						(C)the opportunity for calm water canoe
			 weekends on the White River;
						(2)the long rampart of the Book Cliffs bounds
			 the area on the south, while seldom-visited uplands, dissected by the rivers
			 and streams, slope away to the north into the Uinta Basin;
					(3)bears, Bighorn sheep, cougars, elk, and
			 mule deer flourish in the back country of the Book Cliffs; and
					(4)the Book Cliffs and Uinta Basin areas
			 should be protected and managed to ensure the protection of the areas as
			 wilderness.
					(b)DesignationIn accordance with the Wilderness Act
			 (16 U.S.C.
			 1131 et seq.), the following areas in the State are designated
			 as wilderness areas and as components of the National Wilderness Preservation
			 System.
					(1)Bourdette Draw (approximately 15,000
			 acres).
					(2)Bull Canyon (approximately 2,800
			 acres).
					(3)Chipeta (approximately 95,000
			 acres).
					(4)Dead Horse Pass (approximately 8,000
			 acres).
					(5)Desbrough Canyon (approximately 13,000
			 acres).
					(6)Desolation Canyon (approximately 555,000
			 acres).
					(7)Diamond Breaks (approximately 9,000
			 acres).
					(8)Diamond Canyon (approximately 166,000
			 acres).
					(9)Diamond Mountain (also known as Wild
			 Mountain) (approximately 27,000 acres).
					(10)Dinosaur Adjacent (approximately 10,000
			 acres).
					(11)Goslin Mountain (approximately 4,900
			 acres).
					(12)Hideout Canyon (approximately 12,000
			 acres).
					(13)Lower Bitter Creek (approximately 14,000
			 acres).
					(14)Lower Flaming Gorge (approximately 21,000
			 acres).
					(15)Mexico Point (approximately 15,000
			 acres).
					(16)Moonshine Draw (also known as
			 Daniels Canyon) (approximately 10,000 acres).
					(17)Mountain Home (approximately 9,000
			 acres).
					(18)O-Wi-Yu-Kuts (approximately 13,000
			 acres).
					(19)Red Creek Badlands (approximately 3,600
			 acres).
					(20)Seep Canyon (approximately 21,000
			 acres).
					(21)Sunday School Canyon (approximately 18,000
			 acres).
					(22)Survey Point (approximately 8,000
			 acres).
					(23)Turtle Canyon (approximately 39,000
			 acres).
					(24)White River (approximately 23,000
			 acres).
					(25)Winter Ridge (approximately 38,000
			 acres).
					(26)Wolf Point (approximately 15,000
			 acres).
					IIAdministrative provisions
			201.General
			 provisions
				(a)Names of
			 wilderness areasEach
			 wilderness area named in title I shall—
					(1)consist of the quantity of land referenced
			 with respect to that named area, as generally depicted on the map entitled
			 Utah BLM Wilderness; and
					(2)be known by the name given to it in title
			 I.
					(b)Map and
			 description
					(1)In
			 generalAs soon as
			 practicable after the date of enactment of this Act, the Secretary shall file a
			 map and a legal description of each wilderness area designated by this Act
			 with—
						(A)the Committee on Natural Resources of the
			 House of Representatives; and
						(B)the Committee on Energy and Natural
			 Resources of the Senate.
						(2)Force of
			 lawA map and legal
			 description filed under paragraph (1) shall have the same force and effect as
			 if included in this Act, except that the Secretary may correct clerical and
			 typographical errors in the map and legal description.
					(3)Public
			 availabilityEach map and
			 legal description filed under paragraph (1) shall be filed and made available
			 for public inspection in the Office of the Director of the Bureau of Land
			 Management.
					202.AdministrationSubject to valid rights in existence on the
			 date of enactment of this Act, each wilderness area designated under this Act
			 shall be administered by the Secretary in accordance with—
				(1)the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1701 et
			 seq.); and
				(2)the Wilderness Act (16 U.S.C. 1131 et
			 seq.).
				203.State school trust
			 land within wilderness areas
				(a)In
			 generalSubject to subsection
			 (b), if State-owned land is included in an area designated by this Act as a
			 wilderness area, the Secretary shall offer to exchange land owned by the United
			 States in the State of approximately equal value in accordance with
			 section
			 603(c) of the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1782(c)) and section
			 5(a) of the Wilderness Act (16 U.S.C. 1134(a)).
				(b)Mineral
			 interestsThe Secretary shall
			 not transfer any mineral interests under subsection (a) unless the State
			 transfers to the Secretary any mineral interests in land designated by this Act
			 as a wilderness area.
				204.Water
				(a)Reservation
					(1)Water for
			 wilderness areas
						(A)In
			 generalWith respect to each
			 wilderness area designated by this Act, Congress reserves a quantity of water
			 determined by the Secretary to be sufficient for the wilderness area.
						(B)Priority
			 dateThe priority date of a
			 right reserved under subparagraph (A) shall be the date of enactment of this
			 Act.
						(2)Protection of
			 rightsThe Secretary and
			 other officers and employees of the United States shall take any steps
			 necessary to protect the rights reserved by paragraph (1)(A), including the
			 filing of a claim for the quantification of the rights in any present or future
			 appropriate stream adjudication in the courts of the State—
						(A)in which the United States is or may be
			 joined; and
						(B)that is conducted in accordance with
			 section 208 of the Department of Justice Appropriation Act, 1953
			 (66
			 Stat. 560, chapter 651).
						(b)Prior rights
			 not affectedNothing in this
			 Act relinquishes or reduces any water rights reserved or appropriated by the
			 United States in the State on or before the date of enactment of this
			 Act.
				(c)Administration
					(1)Specification
			 of rightsThe Federal water
			 rights reserved by this Act are specific to the wilderness areas designated by
			 this Act.
					(2)No precedent
			 establishedNothing in this
			 Act related to reserved Federal water rights—
						(A)shall establish a precedent with regard to
			 any future designation of water rights; or
						(B)shall affect the interpretation of any
			 other Act or any designation made under any other Act.
						205.Roads
				(a)Setbacks
					(1)Measurement in
			 generalA setback under this
			 section shall be measured from the center line of the road.
					(2)Wilderness on 1
			 side of roadsExcept as
			 provided in subsection (b), a setback for a road with wilderness on only 1 side
			 shall be set at—
						(A)300 feet from a paved Federal or State
			 highway;
						(B)100 feet from any other paved road or high
			 standard dirt or gravel road; and
						(C)30 feet from any other road.
						(3)Wilderness on
			 both sides of roadsExcept as
			 provided in subsection (b), a setback for a road with wilderness on both sides
			 (including cherry-stems or roads separating 2 wilderness units) shall be set
			 at—
						(A)200 feet from a paved Federal or State
			 highway;
						(B)40 feet from any other paved road or high
			 standard dirt or gravel road; and
						(C)10 feet from any other roads.
						(b)Setback
			 exceptions
					(1)Well-defined
			 topographical barriersIf,
			 between the road and the boundary of a setback area described in paragraph (2)
			 or (3) of subsection (a), there is a well-defined cliff edge, stream bank, or
			 other topographical barrier, the Secretary shall use the barrier as the
			 wilderness boundary.
					(2)FencesIf, between the road and the boundary of a
			 setback area specified in paragraph (2) or (3) of subsection (a), there is a
			 fence running parallel to a road, the Secretary shall use the fence as the
			 wilderness boundary if, in the opinion of the Secretary, doing so would result
			 in a more manageable boundary.
					(3)Deviations from
			 setback areas
						(A)Exclusion of
			 disturbances from wilderness boundariesIn cases where there is an existing
			 livestock development, dispersed camping area, borrow pit, or similar
			 disturbance within 100 feet of a road that forms part of a wilderness boundary,
			 the Secretary may delineate the boundary so as to exclude the disturbance from
			 the wilderness area.
						(B)Limitation on
			 exclusion of disturbancesThe
			 Secretary shall make a boundary adjustment under subparagraph (A) only if the
			 Secretary determines that doing so is consistent with wilderness management
			 goals.
						(C)Deviations
			 restricted to minimum necessaryAny deviation under this paragraph from the
			 setbacks required under in paragraph (2) or (3) of subsection (a) shall be the
			 minimum necessary to exclude the disturbance.
						(c)Delineation
			 within setback areaThe
			 Secretary may delineate a wilderness boundary at a location within a setback
			 under paragraph (2) or (3) of subsection (a) if, as determined by the
			 Secretary, the delineation would enhance wilderness management goals.
				206.LivestockWithin the wilderness areas designated under
			 title I, the grazing of livestock authorized on the date of enactment of this
			 Act shall be permitted to continue subject to such reasonable regulations and
			 procedures as the Secretary considers necessary, as long as the regulations and
			 procedures are consistent with—
				(1)the Wilderness Act (16 U.S.C. 1131 et
			 seq.); and
				(2)section 101(f) of the Arizona Desert
			 Wilderness Act of 1990 (Public Law 101–628;
			 104
			 Stat. 4469).
				207.Fish and
			 wildlifeNothing in this Act
			 affects the jurisdiction of the State with respect to wildlife and fish on the
			 public land located in the State.
			208.Management of newly
			 acquired landAny land within
			 the boundaries of a wilderness area designated under this Act that is acquired
			 by the Federal Government shall—
				(1)become part of the wilderness area in which
			 the land is located; and
				(2)be managed in accordance with this Act and
			 other laws applicable to wilderness areas.
				209.WithdrawalSubject to valid rights existing on the date
			 of enactment of this Act, the Federal land referred to in title I is withdrawn
			 from all forms of—
				(1)entry, appropriation, or disposal under
			 public law;
				(2)location, entry, and patent under mining
			 law; and
				(3)disposition under all laws pertaining to
			 mineral and geothermal leasing or mineral materials.
				
